Opinion issued January 26, 2006










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–00797–CV




RACHEL RODRIGUEZ, Appellant

V.

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS AND
HOMECOMINGS FINANCIAL NETWORK, Appellees




On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 840063




MEMORANDUM OPINIONAppellant Rachel Rodriguez has failed to timely file a brief.  See Tex. R. App.
P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant Rachel Rodriguez did not adequately respond.  See
Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Higley, and Bland.